Citation Nr: 1542194	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement with the January 2007 rating decision severing service connection for a disability manifested by heavy menses with cramping and clotting.

2.  Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to October 2004.

The issue of service connection for uterine fibroids has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

Additionally, the Board will address the issue of whether the Veteran submitted a timely notice of disagreement with the January 2007 rating decision severing service connection for a disability manifested by heavy menses with cramping and clotting, which was noted in the December 2012 Board decision, identified by the April 2014 Joint Motion for Partial Remand (JMR), and addressed within the March 2015 supplemental statement of the case.

In a December 2012 decision, the Board denied the Veteran's claim and she appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMR).  In this JMR, the appellant explicitly abandoned her appeal with regard to entitlement to special monthly compensation based on the anatomical loss of a creative organ.  The parties to the JMR agreed to vacate and remand the part of the December 2012 Board decision that determined that Appellant did not submit a Notice of Disagreement (NOD) with regard to the severance of service connection for a disability manifested by heavy menses with cramping and clotting, also characterized as uterine disease and that denied entitlement to service connection for uterine fibroids.  Specifically, this JMR found that the Board failed to address whether it had jurisdiction on the issue of whether a NOD had been submitted with regard to the severance issue and failed to address whether Appellant had been given an opportunity to present evidence or argument on that jurisdictional issue.  The JMR noted that the RO had not directly adjudicated whether the January 2007 rating decision was properly appealed and the Board had not discussed whether the Veteran objected to the adjudication of the issue or whether its adjudication of the issue was prejudicial to her.  As the Veteran had repeatedly argued that these issues were connected, the claim for entitlement service connection for uterine fibroids was remanded to avoid piecemeal adjudication.  In an April 2014 Order, the Court granted the motion, vacated the December 2012 Board decision, and remanded the case to the Board for further appellate review.

In October 2014, the Board remanded this case for further development.

The issue of service connection for uterine fibroids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2007 rating decision, service connection for a disability manifested by heavy menses with cramping and clotting was severed.

2.  The RO did not receive a timely notice of disagreement to that rating decision within one year of notification of the January 2007 rating decision.


CONCLUSION OF LAW

The criteria for a timely filed notice of disagreement regarding severance of service connection for a disability manifested by heavy menses with cramping and clotting have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice of Disagreement to Severance

The April 2014 JMR noted that the Board had failed to address whether it had jurisdiction over the issue of whether the Veteran had submitted a NOD with regard to the severance of service connection for a disability manifested by heavy menses with cramping and clotting.  Thus, the Board will address its jurisdiction below.

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

In this case, the RO severed of the grant of service connection for a disability manifested by heavy menses with cramping and clotting in a January 2007 rating decision.  The Veteran was notified of this severance on January 23, 2007.  No further adjudicative actions were taken on this issue.  Subject to the Board's October 2014 remand instructions, the Veteran's September 2007 and October 2007 statements were reviewed to determine if either constituted a notice of disagreement with the January 2007 rating decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, in a March 2015 supplemental statement of the case, the AOJ expressly determined that the Veteran did not file a notice of disagreement within one year of notice of that rating decision.  The SSOC provided the Veteran with the applicable law and regulations governing initiating an appeal.  The Veteran expressed disagreement with the SSOC that same month, and the Board therefore has jurisdiction to address the matter of whether the Veteran filed a timely notice of disagreement.

An adequate notice of disagreement (NOD) consists of a written communication from the Veteran or her representative expressing dissatisfaction or disagreement with an adjudicative decision by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with that determination and a desire for appellate review.  Id, see also Gallego v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed... as a desire for appellate review").  A NOD must be received within one year of the date that the RO mailed her notice of that determination.  Id.

Notice of the severance was mailed on January 23, 2007, to the Veteran's address of record.  The Board will consider whether any of the Veteran's communications between that date and June 23, 2008, constitute a notice of disagreement.  To this end, the Board notes that the record contains three statements from the Veteran within the relevant time period.

In one statement received on September 21, 2007, the Veteran requested special monthly compensation (SMC) due to loss of a creative organ.  This was accepted as a claim for SMC and was adjudicated in a December 2007 rating decision.  Within this claim for SMC, the Veteran attributed her hysterectomy to her condition of heavy menses with cramps and clotting, which she described as service connected (despite the January 2007 severance).  This statement does not discuss the January 2007 rating decision or a desire for appellate review of that rating decision; therefore it cannot be reasonably construed as a notice of disagreement.  See 38 C.F.R. § 20.201.

In another statement received on September 21, 2007, the Veteran stated, "This accompanies additional evidence in support of my claim for [service connected] disability due to heavy menses [with] cramping [and] clotting."  She did not refer to the January 2007 severance, express her disagreement with that rating decision, or express her desire for appellate review.  Instead, this statement goes on to note that the Veteran had filed a claim for convalescent rating due to hysterectomy and asked that VA consider the accompanied evidence and continue to process her claim.  As such, the RO interpreted this as argument in furtherance of her claim for a temporary total evaluation.  This statement contains no reference to the January 2007 rating decision.  It expresses neither her disagreement with that rating decision nor her desire for appellate review on this issue.  As such, it cannot be reasonably construed as a notice of disagreement.  See 38 C.F.R. § 20.201.

In a statement received in October 2007 entitled C.U.E., the Veteran specifically addressed VA letters from September 2006 and September 2007 and discussed her claim of service connection for uterine fibroids.  Within that context, she noted her in-service history of heavy menstrual bleeding and clotting.  This statement cannot be reasonably construed as expressing her disagreement with the January 2007 rating decision or a desire for appellate review of that rating decision.  As such, it is not a notice of disagreement.  See 38 C.F.R. § 20.201.

Based on the above, the Board finds no correspondence from the Veteran within one year of the January 2007 rating decision that could constitute a valid notice of disagreement pursuant to 38 C.F.R. § 20.201.  Accordingly, the Board concludes that the January 2007 rating decision was not appealed and this claim must be dismissed.


ORDER

As a timely notice of disagreement was not received, the Board lacks jurisdiction to consider the claim of severance of service connection for a disability manifested by heavy menses with cramping and clotting.  Thus, this claim is dismissed.



REMAND

The Veteran has argued that her uterine fibroids are an endocrinopathy and should, therefore, be subject to presumptive service connection under 38 C.F.R. § 3.309.  She has submitted abstracts of medical articles suggesting that the uterus is an endocrine organ.  The record however does not yet contain adequate evidence establishing uterine fibroids as an endocrinopathy.  A medical opinion addressing this question is therefore necessary.  Additionally, as presumptive service connection requires that a presumptive disability manifest to a compensable level within one year of discharge.  See 38 C.F.R. § 3.309.  For disabilities of the uterus, this requires a finding of symptoms requiring continuous medication.  See 38 C.F.R. § 4.116, Diagnostic Code 7613.  The record notes that the Veteran was on oral contraceptive pills and Tylenol for cramping and pain.  Thus, if uterine fibroids are an endocrinopathy, this examiner should also address which, if any, of the Veteran's symptoms were related to these uterine fibroids and whether they were treated with continuous medication.
	
Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a suitably qualified VA examiner for the purpose of obtaining medical opinions on the following questions:

a.  Are uterine fibroids an endocrinopathy?  (In answering this question, the examiner is asked to consider the medical articles submitted by the Veteran that suggest that even without pregnancy the uterus may be part of the endocrine system.)

b.  If so, does the record show that the Veteran's uterine fibroids required continuous medication within one year of her October 2004 separation from service? 

The examiner must provide a rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


